In this proceeding to invalidate petitions designating Stanley Steingut as a candidate for (1) the Democratic party’s nomination for the public office of Member of the Assembly from the 41st Assembly District, Kings County, and (2) election to the party position of State Committeeman of said party, in the Primary Election to be held on June 18, 1968, petitioners appeal from a judgment of the Supreme Court, Kings County, dated June 10, 1968, which dismissed the proceeding. Judgment affirmed, without costs. No opinion. Beldock, P. J., Christ, Benjamin, Munder and Martuscello, JJ., concur.